Ruling Withdrawn; Motion Granted; Motion Denied; and Order filed April
13, 2016




                                      In The

                    Fourteenth Court of Appeals
                                  ____________
                              NO. 14-15-00851-CV
                                ____________
          SANDEEP PATEL AND AMAN JAFAR, M.D., Appellant

                                        V.

                          ZAKI MOIN, M.D., Appellee


                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-44121


                                     ORDER

      On January 26, 2016, we dismissed the cross-appeal brought by appellee. On
January 29, appellee’s filed a motion to reinstate the cross-appeal. We construe
appellee’s motion to reinstate to include a motion for extension of time to file his
notice of cross-appeal. On February 23, we denied appellee’s motion to reinstate.

      We now grant rehearing on our own motion and order as follows:
      1. Our February 23 ruling is WITHDRAWN.
      2. Appellee’s motion to reinstate the cross-appeal (including the motion for
         extension of time to file his notice of cross-appeal) is GRANTED.

      3. Appellee’s motion for en banc reconsideration is DENIED AS MOOT.

      4. C. Thomas Schmidt, counsel for appellee, must certify to this court in
         writing that (1) the State Bar of Texas website has the proper email address
         for service to him, and (2) he understands he is responsible for maintaining
         an email address for service, including that address on any document he
         files in this court, and notifying the court of any change to that address.
         The certification is due by April 20, 2016.

      5. Moin’s brief of cross-appellant is due by May 3, 2016. No extensions will
         be granted absent exceptional circumstances.



                                  PER CURIAM

Panel consists of Justices Christopher, McCally, and Busby.

Justice Busby would deny the motion to reinstate.